                                                                                    TSDC SDNY
                                                                                    DOCL'.\IEI\T
UNITED STATES DISTRICT COURT                                                        ELEC7 i~O~ICALL Y FILED
SOUTHERN DISTRICT OF NEW YORK                                                       DOC~:
- - - - -- - - - - - - - - - - - - - - - - - - - - - - - - -X                               -----:-----
                                                                                    DAT f FILED: z,/ t/ 2 C



In re GRUPO TELEVISA SECURITIES                                            18 Civ. 1979 (LLS)
LITIGATION
                                                                      MEMORANDUM OPINION & ORDER


-------------------------------X


         Lead Plaintiff's requests (its counsel's January 27, 2020 letter to the Court) that exhibits

defendants filed in support of their opposition to class certification be placed under seal or with

portions redacted are disposed of as follows:

                                                                1.

          The defendants' January 15, 2020 Memorandum of Law in Opposition to Plaintiff's

Motion for Class Certification contains trenchant arguments against class certification and

against the appointment of Colleges of Applied Arts & Technology Pension Plan ("CAAT") as a

class representative. Consideration of those arguments at this stage of the case is timely, and no

portion of the Memorandum is superfluous. It seeks to affect judicial determinations of

significance to the litigation. No part of it may be sealed or redacted from public access.

                                                                2.

          Exhibit EE may be sealed or redacted except for the relevant column headings and

portion (nine lines) on Arrowstreet and MSCI World on page 34, on Fisher and MSCI Emerging

Markets (ten lines) on page 35, and on Arrowstreet Capital Global and Fisher on pages 46 (three

lines) and 47 (two lines).


                                                                -1-
                                                  ,.,
                                                  _,.

       Exhibit U is a draft of CAAT internal guidelines of criteria to be considered in deciding

whether or not to apply for status as lead plaintiff in potential securities class actions. Most of

the proposed guidelines in this draft are banal, and it seems unlikely to be accorded a high

degree of protection from disclosure. It supplies some ammunition for the argument that

CAAT's relationship with Robbins Geller, and failure to comply with its own internal standards,

disqualify it as class counsel. That argument may or may not be consequential. If the purported

class suffered no losses from revelations of defendants' claimed wrongdoing, or if CAAT

received more from shorting Grupo shares than it lost on its long position, other arguments about

CAAT's qualifications may become immaterial.

        For the present Exhibit U may be sealed or redacted, with the understanding that full

public disclosure may be required as the case progresses.

                                                 4.

        Exhibits HH and II are two retainer agreements between CAA T and Robbins Geller, and

their relevance is to the same argument referred to in paragraph 3 above, which may never be

reached. They are treated accordingly. For the present, they may be sealed or redacted, with the

understanding that full disclosure may be required as the case progresses.

                                                  5.

        Exhibit V - these excerpts from the November 21, 2019 deposition of Kevin Rorwick go

directly to the merits of the opposition to the motion, and shall be neither sealed nor redacted,

except for redaction of the witness's home address.




                                                  -2-
                                               6.

       Exhibits H, AA, CC and FF were considered and ruled on in the January 29, 2020

endorsement on Arrowstreet's counsel's January 27, 2020 letter to the Court.

                                           * * * *
       So Ordered.

Dated: New York, New York
       February 6, 2020




                                                     LOUIS L. STANTON
                                                           U.S.D.J.




                                               -3-
